
 
Exhibit 10.2
Termination and Release


This Termination and Release is made April 24, 2009, between WindTamer
Corporation (the "Company"), and Patricia Cole ("Consultant).


RECITALS


A. The parties mutually desire to terminate and cancel that certain Consulting
Agreement entered into by Consultant and Company on February 12, 2009, and to
terminate their relationship pursuant to such agreement (the “Consulting
Agreement”).


B. The Consultant did not perform any services under the Consulting Agreement
and the Company did not make any payments to  Consultant under the Consulting
Agreement.


In consideration of the premises and mutual covenants set forth in this
agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed by and between Company
and Consultant as follows:




1.           Termination of Agreement. The Consulting Agreement, and all rights,
liabilities, and obligations of the parties arising from such agreement, except
as specified here, shall terminate.




2.           Acknowledgements.  Consultant acknowledges that no services were
performed by Consultant under the Consulting Agreement.


3.           Release.  Consultant shall, and hereby does, release, remise,
exonerate and forever discharge the Company and any and all of its employees or
agents from any and all debts, liabilities, claims, demands, obligations,
actions, or causes of actions of any nature which Consultant, her legal
representatives or assigns now have or may hereafter acquire arising out of or
in connection with the Consulting Agreement.


In WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.


Consultant
 
WindTamer Corporation
     
/s/ Patricia Cole
 
/s/ Gerald E. Brock
Patricia Cole
 
By:     Gerald E. Brock
   
Title:  President and CEO




--------------------------------------------------------------------------------

